 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDUtradCorporationandInternational Union of Dis-trict50,Alliedand TechnicalWorkers of theUnited States and Canada'andInternational Unionof Electrical,Radio&Machine Workers, A F L-CIO. Cases 25-iCA-3408 and 25-CA-1897August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSMCCULLOCH AND BROWNOn April 29, 1970, Trial Examiner William W.Kapell issued his Decision in the above-entitled consol-idatedproceeding,finding thatRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in otherunfair labor practices alleged in the consolidated com-plaint.Thereafter,bothRespondent and GeneralCounsel filed limited exceptions, with briefs in supportthereof, to the Trial Examiner's Decision. Respondenthas also submitted a brief in answer to General Coun-sel's limited exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.We agree with the Trial Examiner's finding thatRespondent's original no-solicitation rule publishedin the employee handbook constitutes too broad aproscription of employee union activity and is presum-tively violative of the Act.While we also agree withhis finding that no violation may be based on the,promulgation of the rule, under Section 10(b) oftheAct,we find merit in the General Counsel'sexception to the Trial Examiner's finding that therule was not maintained in effect. The record indicatesthat the employee handbook containing the unlawful' InternationalUnion ofDistrict 50,U M W A, amendedits constitutionand changed its name onApril 9, 1970rule was revised within the relevant period withoutchange in this rule and that it was given to allnew employees, including employees hired within the10(b) period, without notice to them or to incumbentemployees that Respondent did not intend to enforcethe rule as written. In our opinion, both the republica-tion of the rule, and the failure to renounce it specifi-cally, constituted maintenance thereof which reason-ably tended to inhibit employees in the exercise oftheir Section 7 rights. Accordingly, we find thatRespondent maintained an invalid no-solicitation rulein effect during the relevant period, in violation ofSection 8(a)(1) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatRespondent, Utrad Corporation, Huntington, Indiana,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, with the following modification:1.Renumber the present paragraph 1(d) as 1(e)and insert the following as paragraph 1(d):"(d)Maintaining in effect a broad no-solicitationrulewhich unduly tends to restrain or impede itsemployees in their organizational activities."2. In the Appendix to the Trial Examiner's Recom-mended Order insert the following respective para-graphs after the second indented paragraph and asthe final paragraph:WE WILL NOT prohibit our employees fromsoliciting on behalf of International Union ofDistrict 50,Allied and TechnicalWorkers oftheUnited States and Canada, or any otherlabor organization, on company property duringtheir nonworking time.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist anySCone Mills Corporation,174 NLRB No 151,Varo, Inc,172 NLRBNo 236 We note that Respondent has, subsequent to the issuanceof the amended consolidated complaint, rescinded the unlawful no-solicita-tion rule by publishing a revised rule in the employee handbook Remedialaction is, nevertheless, necessary in order to assure all employees thatthe offending rule has been rescinded,and to adequately publicize therevised rule SeeCasey Manufacturing Company,167 NLRB 89,97Chairman Miller would affirm the Trial Examiner's finding that theno-solicitation rulewas not maintained in effect in violation of Sec8(a)(i)Member Brown would not adopt the Trial Examiner's conclusion thatthe revised rule was presumptively valid SeeCampbell Soup Company,170 NLRB No 167 (Member Brown dissenting in part),Exide AlkalineBattery Division ofESB, Inc,177 NLRB No 99185 NLRB No. 49 UTRAD CORPlabororganization,tobargaincollectivelythrough representatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection.'IT IS HEREBY FURTHER ORDERED that the com-plaint herein be, and it hereby is, dismissed insofaras it alleges violations of the Act not found herein.This paragraph conforms the noticeto the OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner- Cases 25-CA-3408 and 25-CA-1897, proceedings under Section 10(b)of the National Labor Relations Act, as amended, hereincalled the Act, were heard in Huntington, Indiana, onOctober 21 and 22, 1969,` and in Fort Wayne, Indiana,on February 10, 1970,2 with all parties participating exceptInternational Union of Electrical, Radio & Machine Work-ers,AFL-CIO, hereafter referred to as IUE, pursuant tonotice on the complaint' issued on September 9 by theRegionalDirector for Region 25, alleging violations ofSection 8(a)(1) and (2) by Utrad Corporation, hereafterreferred to as the Company or Respondent.The amended consolidated complaint, as further amendedon October 8, in substance, alleges that in January 1964Respondent interrogated its employees in violation of Section8(a)(1) of the Act, and has since assisted and dominatedUtrad Employees Association, hereafter called Association,a labor organization of its employees in violation of Section8(a)(2) of the Act, that about April 1, 1964, Respondentand IUE entered into a settlement agreement in Case 25-CA-1897, which was approved by the Regional Director,providing,inter aha,thatRespondent would disestablishtheAssociation as the bargaining representative of itsemployees and would not dominate or interfere with theformation or administration of any labor organization orotherwise interfere with, restrain, or coerce its employeesin the exercise of their Section 7 rights; that since aboutNovember 26, 1968, Respondent has maintained in effecta rule prohibiting solicitation of union membership or sup-port, that despite its solicitation rule, Respondent refusedDistrict 50's request to reply to Respondent's campaignspeeches to its employees on its time and property, thataboutMay 5 Respondent kept the activities of District50 under surveillance and gave the impression of doingso; that in June and July Respondent interrogated its employ-ees concerning their union activities, that in July RespondentAll dates hereafter refer to the year 1969 unless otherwise notedThe hearing was initially closed on October 22, and thereafter reopenedpursuant to the Board'sOrder of November 4, reversing the Trial Examin-er's exclusion of certain evidence pertaining to presettlement violations'Based on charges filed on February 7 and March 25, 1964, byIUE in Case25-CA-1897, and a charge filed on May 26 by InternationalUnion of District 50, U M W A , hereafter referred to as the Unionor District 50435advised its employees that the plant would close if theUnion prevailed; that since about January 1964 by theabove acts and conduct, Respondent violated the termsof the aforedescribed settlement agreement, and that aboutSeptember 9 the Regional Director vacated and set asidethe said agreement. Respondent in its duly filed answerdenied that the Association is a labor organization orthat it engaged in any violative conduct or breach ofits settlement agreementAll parties appearing were afforded full opportunity tobe heard, to introduce relevant evidence, to present oralargument, and to file briefs Respondent and the GeneralCounsel filed briefs which have been fully considered. Onthe entire record in the case, and from my observationof the witnesses, I make the following-FINDINGS OF FACTICOMMERCEAt all times material herein Respondent has been engagedin the manufacture, distribution, and sale of electronictransformers and related products at Huntington, Indiana.During the past 12 months, which period is representativeof all times material herein, Respondent manufactured,sold, and shipped from its Huntington, Indiana, plant fin-ished products valued in excess of $50,000 to points outsidethe State of IndianaDuring the past year Respondent,in the course and conduct of its Huntington, Indiana,facility goods and materials valued in excess of $50,000which were transported to said facility directly from Statesother than the State of Indiana. Respondent admits, andI find, that at all times material herein it has been engagedin commerce within the meaning of Section 2(6) and (7)of the Act.Ii.THE LABOR ORGANIZATIONS INVOLVEDRespondent admits, and I find, that at all times materialherein District 50 and IUE have been labor organizationswithin the meaning of Section 2(5) of the Act. I findfurther as indicated hereafter that at all times materialherein the Association has been a labor organization withinthe meaning of Section 2(5) of the ActIII.THE UNFAIR LABOR PRACTICESA Introduction and Contentionsof thePartiesThe General Counsel contends that following the execu-tion and approval of the settlement agreement in April1964 involving violations of Section 8(a)(1) and (2),Respondent has failed to comply with its terms and hasengaged in additional violations of said section, therebycausing the Regional Director to withdraw his approvalof the settlement agreement (which pursuant to Boardpolicy thereby became a nullity), and to institute the withinproceeding.Although no violation of Section 8(a)(1) and(2)may be predicated upon Respondent's conduct priorto the settlement agreement unless and until it is firstdetermined and found that this section has been violated 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent subsequent to April 1964, I will, nevertheless,first treat with conduct prior to April 1964 as backgroundshedding light upon and imparting meaning to Respondent'salleged postsettlement conductRespondent contends thatits conduct after the execution of the settlement agreementwas not violative of the Act, and that the settlement wasnot breached but fully complied withB. Respondent's Presettlement ConductThe unrefuted testimony shows that about January 24,1964, employee Dorma K. Bird joined the IUE organizingcampaign which was then in progress at Respondent'splant and handbilled at the plant entrance. After passingout handbills, she and employee Marilyn Schieman puton union badges, entered the plant, and began working.That afternoon she, Kay Harris, Bob Brown, Marie Schie-man, and Marilyn Schieman, all of whom were employeescampaigningfor the IUE, were summoned by Plant ManagerCarney to the office of President Kaufman There, theymet with company officials, Kaufman, Carney, Sprinkle,and Clark. After Carney expressed shock and surpriseto find the employees campaigning for the IUE becausehe had not realized that the situation in the plant wasso bad as to call for aunion,Kaufman asked the employeesabout their complaints and was advised that they includedfavoritism among the employees and low wages He, there-upon, suggested that the employees form a club and electofficers who could appoint grievance and social committees,that the grievance committee could take employee grievancesevery Friday to management and resolve them, and thatthey did not needa unionand rather than pay uniondues they could spend their money on club picnics andpartiesHe then explained how they should go about havingan election,'agreed to provide the ballots, suggested thename of "Utrad Employee Association" as the name oftheir organization, and requested them to remove theirunion badges and throw them in the trash can Threeof the employees did so, but Marilyn Schieman and DormaBird removed their badges and kept them.Kaufman then used the intercom system in the plantto call all the employees to a meeting at which he statedthat the employeescampaigningfor IUE really never wanteda union,that they just wanted better working conditions,that they had decided to organize a club, and that theywould have grievance and social committees He also men-tioned that the Company had had trouble with a unionizedCalifornia plantHe did all the talking and never askedwhether the employees were agreeable, and they just wentalong with him.A few days later upon punching out, the employeesfound ballots (prepared by Respondent) which they tookhome. The following day when Carney distributed pay-checks,Marie Schieman accompanied him with a ballotbox into which the employees dropped their marked ballots'Employees interested in running for office were told to hand intheir names which would first be posted on the company bulletin board,and then placed on the ballotsand were tallied by Dorma Bird and Marie Schleman 'PersonnelManager Sprinkle then told them to notify thewinning candidates about their election and also to adviseBob Pinkerton, the president-elect, how to go about havingmeetings and to select the members of the grievance commit-tee.After so advising Pinkerton,Mrs Bird inquired ofMr Carney whether the Association grievance committeecould hold theirmeetingson company time, otherwisethey would encounter complicationsin arrangingtheir car-pools for their rides home He assured her that allmeetingswould be held on company time and that they couldtake all the time they needed.Following his notification of election to the presidency,Pinkerton and Emiline Wright, the newly elected treasurer,were summoned by Sprinkle to the office of Mr Cramer,the plant accountant, where they were presented with acheck for $500 from the Birch Vending Machine,' andwere told they would be receiving similar checks quarterlyfor about $300 On February 4, 1964, Cramer asked Pinker-ton to sign a checking account card in the name of UtradEmployees Association, and was told that Mrs. Wrightwould also sign a similar card, and that they would thereaftersignAssociation checks'About February 3, 1964, the Association held a meetingof its officers in the fine wire room of the plant afterworking hours! On February 4, the Association officersmet with Clark and Sprinkle and told them the Associationwanted to set up bylaws, a constitution, and policies inorder to function as an organization Clark replied thattheCompany already had certain policies which wouldbe shown to them if they would meet with him the followingFriday.On the following Friday the Association officersmet in Clark's office with Clark, Sprinkle, and Carneyand were shown a company policy book The contentsof the book were then read paragraph by paragraph anddiscussedCertain changes were suggested by the Associa-tion officers and discussedThese included requests fortime-and-a-half wage rates on Saturdays when a holidayfell during the week, night premium pay to be paid duringa 2-day temporary transfer to another job, and the droppingof job posting.Managementagreed to these changes. Twoor three months later, following the execution and approvalof the settlementagreement, the Association officers receiveda new company policy book which included the changesrequested at their prior meeting. All of the abovemattersrelating to the Association took place on company timeexcept where noted otherwise.Meanwhile on February 7 and March 25, 1964, IUEfiled chargesagainstRespondent for violating Section8(a)(1)and (2) of the Act based upon its assistance in the formationThe elected officers were Robert Pinkerton, president, Barbara Bow-man, vice president,EmilineWright,treasurer, BiffMullens,recordingsecretary,and Effert Hamilton, sergeant at armsThe Company pursuant to its arrangement with Birch, a cateringcompany, had been receiving a percentage of the receipts from vendingmachines which had been set up in the company cafeteriaThe payments received by the Association were used to fund theemployees'recreational and social activities, consisting of parties,bowlingevents, picnics, etcPermission had been obtained from Sprinkle to use the wire roomwhenever desired UTRAD CORPof the Association, dominating and interfering with itsoperations, and violative interrogation of its employees.Thereafter, pursuant to the settlement agreement Respond-ent agreed to disestablish the Association as the representa-tive of any of its employees for the purpose of dealingwith the Association concerning grievances, wages, hoursof employment, or other conditions of employment, andto stop dominating or interfering with the formation ofany labor organization or assisting in its support, or inany other manner interfering with, restraining, or coercingits employees in the exercise of their statutory rightsC. Respondent's Alleged Postsettlement Conduct1.The alleged surveillanceRespondent's plant is located in Huntington, Indiana.It fronts on Briant Street and has one gate at the southend leading from the parking lot to that street and anothergate from the parking lot leading to State Street, whichintersectsBnant Street about one block from the southend of the plant At the south end of the plant thereisanoverhead door with three windows, which is closeto theBnantStreet gate and leads into the toolroom.Farther to the easta loadingdock is located inside theplant from which one can see the State Street gate abouta block away but not theBriantStreet gateDuring themiddle of May District 50 was engagedin anorganizationaldrive at the plantand itsrepresentatives, JakeHaffnerand Robert Davidson, were handbilling at the Briant Streetgate and at the State Street gate, respectively. EmployeeCynthia Garrison testified that on two occasions on oneafternoon she saw Plant Superintendent Kenneth Krogestanding on the loading dock looking out toward the StateStreetgatewhere Davidson was handbilling. On each occa-sion Kroge was talking to employee Glen Curtis who worksin thatarea.During the ordinary course of his work Krogehas occasion to make several trips daily to the loadingdock and he testified that he was unaware of the handbillingwhen he approached the loading dock to checkon incomingmaterial.Employee Richard Deitch, a toolroom employee underthe immediate supervision of Foreman Glen Dillon, testifiedthat during May he observed Dillon looking out throughthewindows of the overhead door at the south end ofthe plant in the direction of the Briant Street gate forabout half an hour while Haffner was handbilling, andthat he commented, "Well, there'sa manmaking his mon-ey."Dillonstated that he frequently in the course ofhiswork has occasion to visit the area where he wasobserved by Deitch, and that on one of these occasionshe noticed several people looking out of the window sohe walked over to "break" it up and observed the handbillingfor about5minutes.Haffner testified that while handbillingat theBriant Streetgate in the early part of May heobservedaman,whom he subsequently learned to beMaurice Clark, the company president, watching him frominside the overhead door at the south end of the plantfor about 10 to 15minutes.Clark denied observing thehandbilling near the overhead door or dock to which henormally goes three or fourtimes aday, but admitted437seeing the handbilling take place at the State Street gateon one occasion2.The alleged violative interrogation and threat of reprisalSometime in May, Foreman Dillon in a conversationwith Richard Deitch in the toolroom inquired what werehis views or thoughts about the Union Deitch respondedthat he could not talk to him on company time, andlater told a fellow employee, Ralph Gordon, and his immedi-ate supervisor, Jackson, about this conversation. Dillonacknowledged talking to Deitch on many occasions, notspecifically about the Union, but on various things.Employee Ralph Gordon testified that beginning in Junehis foreman, Dillon, talked to him on three or four occasions.In the first two conversations he asked Gordon what hethought about the Union and if they needed one. Gordonreplied that he was a union man and supported the Union.In the third conversation, when again asked what he stillthought about the Union, Gordon replied, "Well, I'll dusthave to wait and tell you later after the election." Onthe day of the election, when faced with the same questionby Dillon,Gordon reiterated his support for the Union,to which Dillon replied, "You'd better give it some seriousthought because if the Union gets in the Company willclose the place down, they wouldn't tolerate a union, theywouldn't have a union." Gordon refused to believe it andsaid so Dillon vehemently denied telling Gordon that theCompany would close down the plant if the Union prevailed.Employee Cynthia Garrison testified that, about 2 weeksbefore the July 18 Board election, Foreman Lawsonapproached her work station and in a general shop talkhe also asked why she wanted a union. She testified furtherthatProductionManager Pinegor also approached heraround that time and asked her the same question. Shereplied in each conversation that she had certain gripesagainst the Company. At the time of such conversationshe wore clothing marked with prounion slogans. NeitherLawson nor Pinegor testified.3.Theno-solicitation ruleRule 21 of the general regulations of the Company'shandbook which has been in existence for 5 years, provided-Employee soliciting will not be allowed unless approvedby the personnel department.Employee Garrison, who was aware of the rule, neverthe-less actively and openly campaigned on behalf of District50 during its organizational campaign and obtained over100 authorization cards in the plant during nonworkingtime. Although observed by management in these activities,she was never reprimanded or told to stop. EmployeeCarolynDailey also engaged in such activities withoutany interference by management, despite its knowledgethat these activities were carried on. During the weekof October 13, the employees received revisions of theCompany's handbook stating that the aforesaid rule readas follows:Employee soliciting during worktime will not beallowed. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 The Union's request to address the employees at the plantIn a letter of July 5 to the Company, the Union statedithad learned that the Company in campaign speechesto the employees in the plant had made certain statementsconcerning the Union, and requested equal time to addressthe employees under similar circumstances to deny thevalidity of these statements. By reply of July 8, the Companyrefused to grant the Union's request, and stated furtherthat it had supplied the Union with a list of its employeesand their home addresses where they could be contacted5Respondent's assistance to and domination of theAssociationIn April or May the Association officers, including Presi-dent Kenneth Grimes,' decided to generate greater employeeparticipation in the Association by having each departmentelect a representative who would convey the complaintsand requests of their constituents to the Association, whoin turn would bring them to the attention of managementfor its consideration and resolution. In implementing thisplan, the foremen either directly or through departmentrank-and-file employees distributed slips of paper to eachemployee in the various departments with instructions todesignatewhom they wished to represent them for thepurpose of referring their complaints and demands to theAssociationThe names of the individuals receiving themost designations in each department were thereafter postedon the company bulletin board as the elected representativefor their respective departments All the activities involvedin thedesignation of department representatives took placeduring working time.Beginningin June, the Association officers met withCompany President Clark" on four occasions in his officeduring working hours. The firstmeetingwas held at therequest of Emiline Wright, who had dust been elected presi-dent of the Association in May, to discuss recreationalactivities such as bingo, horseshoes, and volley ball foremployees during the lunchtime." Clark approved of theseactivitiesprovided they were supervised. He also agreedto the use of the cafeteria for Association meetings ofitsofficers if it did not interfere with production. Duringthe latter part of July, following the Board election onJuly 18, which the Union lost, three of the Associationofficersmet againwith Clark." He stated that the Boardelection results indicated there were about 100 dissatisfiedemployees who wanted company changes or improvements.In order to alleviate thissituation,he requested that sugges-tionsbe collected from the employees by the Associationrepresentatives and passed on tomanagementthrough theAssociation officers.He also told the Association that all'Grimes was president for 1 year from May 1968, and has beena supervisor since sometime in 1967°Clark had beenplant manager in 1964According to Mrs Wright, the Association was the same organizationwhich was formed in 1964 when she was the elected treasurer" Although Wright testified she was unable to recall who requestedthismeeting,Ifind that she was evasive in answering this and otherquestions,and that from the subject matter discussed, it appears highlyprobably that Clark called the meetingthey could do would be to solicit the viewpoints of theemployees and present them to the Company which wouldthen consider them " The following day the Associationofficersmet with the Association representatives in thecafeteria on company time. MrsWright told them thatmanagement realized from the election results that theemployees wanted some changes and asked what changesthey would like to have made in the company handbook,and to write them down on slips of paper and turn themin to her About a week later, the Association officersmet againwith the representatives in the cafeteria on compa-ny time About 50 slips of paper containing various sugges-tions for changes in the company handbook were turnedin to WrightIn the early part of August, the Association officersmet with President Clark for the thirdtimein his officeon company time Personnel Manager Bill Pinegor anda Mr. Brown were also present. Mrs Wright was spokesmanfor the Association. At the suggestion of Clark they dis-cussed proposed changes in the handbook page by pageSuch changes included insurance eligibility after 30 daysof employment rather than 90 days, disqualification fora raise after an absence of 3 unexcused days in a 90-day period prior to the next salaried increase rather than3 days' absence, tardiness up to 6 minutes to be excusedbecause of the train traffic around the plant, which frequent-ly blocked access thereto, emergency leave because of deathin the family to includein-lawsin addition to other listedrelatives,wage review for increases every 6 months insteadof a year, eligibility for holiday pay not to be impairedbecause of tardiness the day before or after a holiday,and eligibility for vacations after I year of employmentinstead of 1 year after July 1. They also discussed somematters which did not appear in the handbook, such ashaving a foreman distribute paychecks rather thanleavingthem in the timeclock, and the hiring ofa nurse's aideto render first aidinsteadof a foreman Clark took notesduring the discussion and reiterated that the suggestionswould be considered by the Company but that he couldnot negotiate or bargain with the Association.Meanwhile on May 26, the Union filed charges uponwhich the General Counsel thereafter on September 9 issuedthe amended complaint herein, and notified the partiesthat the approval of the 1964 settlement agreement waswithdrawn and the agreement set aside because of Respond-ent's failure to comply with it.Sometime during September the Company distributedseveral pages of revisions to the handbook to the employeesThese revisions included insurance changes, tardiness penal-ties,a change in eligibility for holiday pay in connectionwith the number of hours worked the day before andafter the holiday, vacation after 1 year of employment,emergency leave for a death in the family extended toincludein-laws,wagereviews to be made very 6 monthsafter 1 year of service, and the number of unexcusedabsences to disqualify an employee for a rate increase" Yet, it also appears that at all times material herein,a suggestionbox had been set up in the personnel office for complaints and suggestions UTRAD CORPat review time All of these revisions had been discussedin the meetings of the Association officers with Clark.IV. CONCLUSIONSA The Postsettlement Violations1.The surveillance or impression of surveillanceIt appears, and I find, that supervisory personnel observedthe handbilling by District 50 at the plant. It also appearsthat these supervisors were on company premises at placeswhere their duties at times required their presence Inthese circumstances, I find that their observation of thehandbilling from within the Company's premises did notconstitute surveillance or the impression of surveillancewithin the meaning of Section 8(a)(1).Borden CabinetCorp.,148NLRB 996, 1001,R.& J. Underwear Co.,Inc.,101NLRB 299, fn2;E.D Foods, Inc, d/b/aDeaktor's Foodland.168 NLRB No 48. Furthermore, evenassumingthatan intent to engagein surveillance on itspremises in the circumstances herein would be violativeof the Act, I find that the General Counsel failed toestablish by the preponderance of credible evidence thatsuch intent can be imputed to the Respondent. SeeRoxannaof Texas, Inc.,98 NLRB 1151, 1162 I, therefore, concludethat the General Counsel failed to establish surveillanceor the impression of surveillance within the meaning ofSection8(a)(1)2 The violative interrogation and threat to close the plantThe unrefuted evidence shows that three employees wereinterrogated as to what they thought about the UnionTwo of thethree interrogators were foremen while thethird one was the production manager.Two ofthe employeesdid not hesitate to express their support for the Unionwhile the third one declined to discuss the subject oncompany time,but mentioned having had the conversationto a fellow employee. Based on the demeanor of Gordonin testifying and the plausibility of what was said,judgedby his reply, I find that Dillon made the threat to Gordonthat the Company would close the plant if the UnionprevailedRespondent contends that neither the interrogations norGordon's threat,ifmade, was coercive,that the employeeswere unaffected,and that such isolated incidents wouldnotwarrant a finding of violation or remedial relief.Respondent also argues that a feeling of friendliness betweenthe interrogators and the employees negated any intimidatingimpact.The fact that the parties may have been on friendlyterms does not bar a finding, if, under all the circumstances,the inference of coercion is a reasonable one. SeeDanielConstructionCo. vN.L.R.B.,341F2d 805, 812 (CA.4),enfg.145NLRB 1397,cert.denied382 U S 831.Nor does the fact that a threat did not intimidate anemployee preclude a finding of violation.As the CircuitCourt of Appeals for the District of Columbia stated "thequestion is not whether an employee actually felt intimidatedbut whether the employer engaged in conduct which mayreasonably be said to tend to interfere with the free exercise439of employee rights undertheAct"Joy SilkMills v.N.L.R.B,185 F 2d732, 743-744,cert.denied 341 U.S914. See alsoN L R.Bv.FlemingsburgMfgCo,300F.2d 182,184 (C.A. 6)As appears from its conduct during the 1964 IUE cam-paign,the Company was adamantly opposed to unionismThat opposition was reinvigorated and surfaced again whenDistrict 50 appeared on the scene in 1969While it counter-acted more astutely in some ways,i e,1lie L.ihlnc-audicn^cspeeches,italso trangressed in other ways. Thus, Dillon'spersistent questioning of Gordon and his apparent inabilityto convert him culminated in his threat that the plantwould close if the Union prevailed Construed in the lightof its presettlement violations,no doubt was left that withthe advent of a new union campaign,Respondent wasreacting in similar manner Even Production Manager Pine-gor, high in the supervisory hierarchy,participated in theinterrogation.While it appears, as stressed by Respondent,that relatively few incidents of interrogation or threatswere established, that fact loses much of its significancein view of Respondent's past history.Of significant impartis the fact that Respondent never gave assurance againstreprisals during the interrogations.Furthermore,althoughnot all interrogation of an employee concerning his unionsympathies is a violation of the Act, it is clear that "Whatmay ordinarily be a harmless inquiry is capable of becomingan unfair labor practice because of attendant circumstances."JervisCorporationv.N.L.R.B.,387 F.2d 107, 111 (C A.6)Based on the entire record,and viewed in the lightof its manifest hostility to union organizing attempts, Iconclude that Respondent engaged in coercive interrogationand threats in violation of Section 8(a)(1) of the Act.3.Theno-solicitation ruleIt appears, and I find, that the no-solicitation rule hadbeen promulgated for about 5 years prior to the filingof the charge herein Although thisrule isbroad enoughto be presumptively violative of the Act," its actual promul-gationoccurred more than 6 months before the filing ofthe charge, and is, accordingly, barred by the 10(b) limita-tion.Mason & Hanger-Silas Mason Co., Inc.,167 NLRBNo. 122. enfd on this point 405 F.2d 1 (C.A 5). Italso appears that the employees openly campaigned onbehalf of the Union and solicited a great number of authori-zation cards during nonworkingtime.Although they wereobserved by management in these activities, nothing wasdone to interfere with or circumscribe these activities. Inview of the i.j, K of enforcement of the rule or the intentof Respondenttomaintain it ineffect,and based uponRespondent's revised and presumptively valid rule, whichhas been publicized in the Company's new handbook, Iconclude that the rule was not maintained in effect inviolation of Section8(a)(l)14Stoddard-Quirk ManuJa, luringCo 138N L R B 615 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 The denial of the Union's request to address theemployees in the plantIt is uncontradicted that District 50 requested equaltime to address the Company'semployees in the plantto refute certain statements in speeches allegedly madeby Respondent during working hours concerning the UnionRespondent refused the request and suggested that District50 contact its employees at their homes,their names andaddresses having been previously suppliedby it.The GeneralCounsel contends that in view of the unlawful solicitationrule,Respondent was obligated to give the Union equaltime to reply to its antiunion captive-audience speeches.He citesMontgomeryWard& Co. v NL.R.B.,15whereitwas held that an invalid solicitation rule, unlawful surveil-lance of union activity,and antiunion captive-audiencespeeches by the company"created a glaring imbalancein organizational communication"that justified the union'srequest to address the employees under the same circum-stances as the respondenthad Thatcase is clearly distin-guishable from the instant case where prounion employeeshad access to the employees and freely solicited themfor the Union in the plant without any interference.16Underthese circumstances the denial of the Union's request didnot create so glaring an imbalance in organizational commu-nicationwhich would warrant a finding of violation ofSection 8(a)(1)5The assistance to, and domination of, the AssociationAs related above, it appears that Respondent initiated,organized, and, for all practical purposes, controlled theAssociation at the time of the 1964 IUE organizing cam-paign There is no dispute as to the composition, structure,or functions of the Association. Its prime purpose andobjectivewas to defeat the IUE by supplanting it withthe Association." However, because of the 10(b) limitation,Respondent's role in the formation and control of theAssociationmay be considered only as background andfor the light it may shed in appraising the status of theAssociation and Respondent's conduct towards it withinthe 6-month period of the filing of the charge in thepostsettlement caseSince the Association's organization, its sole source offinancial support has been the rebates received from thevendingmachine company pursuant to Respondent'sarrangement with that company Also, since 1964 companysupervisors, as well as rank-and-file employees, have beenmembers of the Association and have served, at times,as its officers. Grimes was a supervisor prior to his electionto the presidency of the Association in May 1968 andhas since continued to be a supervisor It also appearsthat the employees never paid any dues to the Association;" 339 F 2d 889 (C A 6), enfg. 145 NLRB 84616Nor are there any findings herein of enforcement of an unlawfulno-solicitation rule" Respondentin its supplemental brief does not question the illegalityof the Association in 1964, and asserts that is why it entered intothe settlementagreementthat it had no means of financial support other than thatreceived through the arrangement with the vending compa-ny," that its officers and representatives were paid fortime spent conferring with the Employer and/or with eachother, that the employees were paid for time spent conduct-ingAssociation elections; and that Respondent furnishedtheAssociation with space for meetings and supplies foritselectionsIt is also undisputed that the Associationofficers met with management at the latter's request tosuggest or recommend changes to dissipate the widespreademployee dissatisfaction evidenced by the union vote atthe Board-conducted election Thus, once more it appearsthat with the advent of another union's attempt to organizethe employees and the open support accorded it by employ-ees, the Company was prompted to stimulate or revivedealing with the Association in order to overcome employeegripes.While it is true that most of the Association activitieswere social in nature, it also functioned again, as theresultof District 50's organizational campaign, for thepurpose of bringing employee grievances to the attentionof the Company. As related above, the Association officersin their meetings with management reviewed company poli-cies and rules set forth in its handbook and proposedchanges, including tardiness in reporting for work, insurancecoverage, vacations, merit increases, holiday pay policies,and time off to employees to attend funerals of additionalmembers of their families These proposals were for themost part acted on favorably by Respondent.Respondent contends that the Association functioningonly as a social club without its aid or assistance doesnot qualify as a labor organization within the meaningof the definition set forth in Section 2(5)theAct.19Respondent, in particular, points out that it never negotiatedwith respect to any Association proposals and specificallyinformed the Association that it would not engage in suchnegotiations but would simply entertain and consider anyproposals made by the Association. InN.L.R.B. vCabotCarbon Co. and Cabot Shops, Inc.,360 U.S 203, employee-elected committees met with management for the purposeof solving problems of mutual interests The committeesmade recommendations affecting employment conditions,which were either approved or rejected by management,and never attempted to negotiate collective-bargaining agree-ments.20The Court held that the term "dealing with"in Section 2(5) of the Act was not to be read as synonymouswith the more limited term "bargaining with" in construingthe legislative intent, and that, in fact, Congress in enactingthe bill had rejected the substitution of the term "bargainingwith" for the term "dealing with." The Court concludedthat employee committees, under whatever name called,that function similarly to those in that case were "labor" The rebates from that company now exceed $3,000 a year" The term labor organization is defined in that section as followsThe term "labor organization" means any organization of kind,or any agency or employee representation committee or plan, inwhich employees participate and which exist for the purpose, inwhole or in part, of dealing with employers concerning grievances,labor disputes, wages, rates of pay, hours of employment, or conditionsof work30The committees had no membership requirements, collected nodues, and were assisted by plant clerks in conducting their election UTRAD CORPorganizations" as defined in the Act. In rejecting employer'sfurther contention that the employee committees were not"dealing with" the employer because they only made propos-als and requests which amounted to recommendations onlyand that the final decisions remained with the employer,the Court stated that this was true of all such "dealing,"whether with an independent or a company dominated"labor organization," the principal distinction lying in theunfettered power of the former to insist upon its requestsI accordingly conclude that the Association herein consti-tuted a "labor organization" within the meaning of Section2(5) of the Act President Clark's statement to the Associa-tion officers that he could not negotiate with them butwould merely consider their proposals did not detract fromor nullify his dealings with the Association as a labororganizationwithin the meaning of Section 2(5) of theAct Nor is it relevant that the Association primarily engagedin social activities, it suffices if it exists for the purposein partof dealing with the Employer concerning grievances,labor disputes, wages, rates of pay, hours of employment,or conditions of work 21Respondent also contends that it neither assisted nordominated the Association Section 8(a)(2) of the Act,inpertinent part,makes it an unfair labor practice foran employer "to dominate or interfere with the . adminis-tration of any labor organization or contribute financialor other support to it " As pointed out,supra,the employeespay no dues or assessments to the Association which hasno means of financial support other than what Respondentfurnishes to it by its arrangement with the vending machinecompany Respondent pays the officers of the Associationnot only for their time spent in conferring with managementbut also for time spent in conferring with each otherand with Association department representatives, and forthe time spent in conducting their elections. It also suppliesthe ballots and other paraphernalia to the Association forits elections, and furnishes the Association with space foritsmeetings in the plant I, therefore, conclude that Respond-ent furnished unlawful assistance and support to the Associa-tionwithin the meaning of, and in violation of, Section8(a)(2) of the Act. SeeSt.Joseph Lead Company, ZincSmelting Division,171 NLRB No 74.As indicated,supra,the Union vote at the Board-conduct-ed election caused Respondent to realize the serious inroadmade by the Union, presumably because of widespreademployee dissatisfaction. It, thereupon, decided to resortto the tactics so successfully used in 1964 against theIUE. This time it had only to call the Association intomeetings and to listen to its suggestions to ameliorateemployee gripes concerning working conditions. It, thereby,reincarnated or revived the Association as a "labor organiza-tion" for that purpose. However, the Company retainedcomplete control or domination of the manner in whichthe Association functioned with regard to its suggestionsThus, it firmly impressed upon the Association that theywere not negotiating any terms or conditions of employment,and that its suggestions would be considered and be either" SeePinesofAmerica,178 NLRB No58, where an employee committeewhich existed at least in part for the purpose of dealing with employeegrievances was held to be a "labor organization "441approved or rejected. In the final analysis the Companyconvened and treated the Associationas anadvisory bodyfor the limited purpose of combatingunionismIts conductwas calculated to undermine support for the Union bysolicitingand adjusting employee grievances while conduct-ing a campaign against unionizationBy expressinga willing-nessto receive and consider employee requestsat a timewhen a union appeared to have gained a foothold "mightwell have indicated to the average employee that betterconditions would be forthcoming, as in fact they were."NL.R.B. v. Yokell d/b/a Crescent Art Linen Co.,387F.2d 751, 755 (C.A. 2). Such conduct not only interferedwith the employees' exercise of their 'ection7organizationalrights,but also prevented or discouraged the employeesfrom seeking representation elsewhere Considered in thelight of its assistance to, and support of, the Associationand its past practicesin combating unionism,Iconcludethat Respondent dominated the Association in itsfunction-ing as alabororganizationwithin the meaning of Section8(a)(2) of the Act SeeN.L.R.B. v.Cabot Carbon Co.and Cabot Ship, Inc , supra,internationaAssociation ofMachinists, Tool and Die Makers Lodge No35[SerrickCorp] v N.L R B., 311 US 72, 80, and N L.R B v.OliverMachinery Corp,210 F.2d 946, 947 (C A 6), enfg.102 NLRB 822B. The Presettlement Violations and the Settlement4greemeniIn the absence of any evidence to the contrary, I findthat from the time it entered into the 1964 settlementagreement until the occurrence of the postsettlement viola-tions in 1969, Respondent complied with the terms andconditions of that agreement 22 It also appears that through-out that period the Association continued to function pre-sumably only as a social club The General Counsel contendsthat because of the Company's violations in 1969, theRegional Director was warranted in withdrawing his approv-al of the settlement agreement, and proceeding to an adjudi-cation of Respondent's alleged presettlement conduct Itamply appears from the undisputed testimony that priorto the settlement agreement Respondent engaged in conductviolative of Section 8(a)(1) and (2). Nor does Respondentquestion that conclusionHowever, more than 5 years hadelasped before it again engaged in violative conduct. Theremoteness of those violations poses the question as towhether or not setting aside the settlement agreement inthe circumstances herein would be appropriate or evenwarrantedNo Board guidelines or criteria have been citedas applicable in resolving this unusual and rare issue. Nor,in the case at bar do I find that a Board order basedupon the postsettlement violations would be modified orchanged in material manner by a further finding of presettle-ment violations I, therefore, conclude in the circumstancesherein that it is not necessary to set aside the presettlementagreement and make findings of violations based on" Pinkerton also testified that until he left the Company in 1965,Respondent complied with the settlement agreement 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'spresettlementconduct in order to properlyRECOMMENDED ORDER 23effectuate the policiesof the ActV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.Upon the foregoing findings of fact and upon the entirerecord I make the following:CONCLUSIONS OF LAW1.At all times material herein, Respondent has beenengaged in commerceas anemployer within the meaningof Section 2(6) and (7) of the Act2At all times material herein, the Association andDistrict 50 have been labor organizations within the meaningof Section 2(5) of the Act3By engaging in violative interrogation of and threatsto employees, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act4.At times material herein, Respondent has assisted,contributed support to and dominated the Association whilefunctioning as a labor organization, within the meaningof and in violation of Section 8(a)(2) and (1) of the Act.5.It is not necessary to set aside the 1964 settlementagreementor to adjudicate the alleged presettlement viola-tionsin order to effectuate the policies of the Act6Allegations of the amended complaint as to whichspecific findings of violation have not been made havenot been sustained by the preponderance of the evidence7The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYIt having been found that Respondent unlawfully interro-gated and threatened employees within the meaning ofSection 8(a)(1) of the Act and also unlawfully dominated,assisted,and contributed support to the Association, Irecommend that it cease and desist therefrom and takecertain affirmative steps, including disestablishment of theAssociation insofar as it functioned as a labor organization,necessary to effectuate the policies of the Act." In the event no exceptions are filed as provided by Sec 102 46of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall,as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings,conclusions, andorder, and all objections thereto shall be deemed waived for all purposesUpon the foregoing findings of fact and conclusionsof law and the entire record in the cases, and pursuantto Section 10(c) of the National Labor Relations Act,as amended, it is hereby ordered that Respondent UtradCorporation, its officers,agents, successors,and assigns,shall:1Cease and desist from(a)Dominating or interfering with the administrationof,or contributing financial or other support to, UtradEmployees Association as the representative of its employeeswith respect to grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work(b) Interrogating employees concerning their union activi-ties in a manner constituting interference, restraint, orcoercion within the meaning of Section 8(a)(1) of the Act.(c)Threatening its employees with the closing of theplant in the event they choose to be represented by alabor organization.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightto self-organization, to form labor organizations, to joinor assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargain-ing or other mutual aid or protection2.Take the following affirmative action which will effectu-ate the policies of the Act:(a)Withdraw and withhold recognition from and dises-tablishUtrad Employees Association as the representativeof its employees for the purpose ofdealingwith it withrespect to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment.(b) Post at its plant in Huntington,Indiana, copies ofthe attached notice marked "Appendix "2a Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what stepshave been taken to comply herewith 25IT IS FURTHER RECOMMENDED that the amended com-plaint be dismissed insofar as it alleges violations of theAct not specifically found." In the event that the Board's Order is enforced by a Judgmentof a United States Court of Appeals,the words in the notice reading"Posted by Order of the National LaborRelations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Ic an Order of the National LaborRelationsBoard "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " UTRAD CORPAPPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT Interrogate our employees concerningtheir union activities in a manner violative of Section8(a)(1) of the Act.WE WILL NOT threaten our employees with theclosing of the plant in the event they choose to berepresented by a labor organizationWE WILL NOT dominate or interfere with the admin-istration of, or furnish financial or other support to,Utrad Employees Association for the purpose of dealingwith us concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditionsof employmentWE hereby withdraw all recognition from and dises-tablish Utrad Employees Association as the representa-443tive of our employees for the purpose of dealing withus concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions ofemployment.DatedByUTRAD CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 614ISTA Center, 150 West Market Street, Indianapolis, Indiana46204, Telephone 317-633-8921.